Case 1:15-cv-05424-ARR-LB Document 122 Filed 02/14/19 Page 1 of 9 PageID #: 2353



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 ANTHONY PAGANAS,

                                    Plaintiff,                REPORT AND RECOMMENDATION
                  - against -                                      15 CV 5424 (ARR) (LB)

 TOTAL MAINTENANCE SOLUTION, LLC,
 ARON WEBER, and REGGIE
 TARTAGGLIONE,

                                     Defendants.
 --------------------------------------------------------X
 BLOOM, United States Magistrate Judge:

         Plaintiff Anthony Paganas brings this action against defendants Total Maintenance

 Solution, LLC, Aron Weber, and Reggie Tartagglione alleging that defendants violated his rights

 under the Fair Labor Standards Act (“FLSA”) and the New York Labor Law (“NYLL”) by failing

 to pay him overtime wages when they employed him as a Building Manager Supervisor. ECF No.

 1 at ¶¶ 1–4, 14–18, Complaint (“Compl.”). The parties settled this case on the record on December

 20, 2018. Plaintiff’s counsel filed the parties’ motion for settlement approval on January 15, 2019.

 ECF No. 121. The Honorable Allyne R. Ross referred the parties’ motion for settlement approval

 to me for a Report and Recommendation pursuant to 28 U.S.C. § 636(b). For the reasons stated

 below, it is respectfully recommended that the parties’ motion for settlement approval should be

 granted.

                                                 BACKGROUND

         Plaintiff alleges that since July 2007 he worked at St. John’s University for defendants as

 a “Building Manager Supervisor”. See Compl. ¶ 22. Although his title was supervisor, plaintiff

 alleges that he performed virtually no supervisory functions. Plaintiff alleges that defendants, their

 supervisors, and St. John’s management made all employee decisions. ¶ 26. Plaintiff further alleges



                                                         1
Case 1:15-cv-05424-ARR-LB Document 122 Filed 02/14/19 Page 2 of 9 PageID #: 2354



 that he performed similar tasks as porters at St. John’s. Porters were unionized and paid hourly

 wages. ¶¶ 28–29. Instead of hiring more porters, or allowing porters to work overtime, plaintiff,

 who was not unionized, alleges that he was required to do extra work. ¶¶ 30–32. Plaintiff alleges

 that he was threatened with termination if he failed to complete the increased workload, causing

 him and other Building Manager Supervisors to work overtime hours without being compensated.

 ¶¶ 33–34. Plaintiff alleges that defendants misclassified him as an exempt employee. Throughout

 his employment, plaintiff “typically worked ten hours a day, five days a week, Monday through

 Friday,” “[he] typically worked one or two days in excess of ten hours,” and “[he] typically worked

 special events during weekend hours,” which usually lasted 8 to 10 hours a day. ¶¶ 36–38. Plaintiff

 was paid $38.46 per hour. ¶ 40.

                                        PROCEDURAL HISTORY

         This action was commenced on September 21, 2015, ECF No. 1, and defendants answered

 plaintiff’s complaint on November 13, 2015. ECF No. 9. The parties completed discovery on

 August 12, 2016. Defendants moved for summary, ECF No. 41, and defendants’ motion for

 summary judgment was granted on December 5, 2016. ECF No. 100. 1 Plaintiff appealed, and on

 March 12, 2018, the Second Circuit vacated and remanded the matter to the District Court. ECF

 No. 108. The case was reassigned to the Honorable Allyne R. Ross who denied defendants’ second

 motion for summary judgment. ECF No. 116. The parties appeared for a settlement conference

 before me on December 20, 2018. The parties settled the case on the record. Plaintiff’s counsel

 filed the instant motion for settlement approval on behalf of the parties on January 15, 2019. ECF

 No. 121 (“Mot. Settl.”).




 1
  The case was originally assigned to the Honorable Jack B. Weinstein; Judge Weinstein granted defendants’ motion
 for summary judgment.

                                                        2
Case 1:15-cv-05424-ARR-LB Document 122 Filed 02/14/19 Page 3 of 9 PageID #: 2355



                                            DISCUSSION

 I.     Standard for Approving FLSA Settlements

        “Rule 41(a)(1)(A)(ii) stipulated dismissals settling FLSA claims with prejudice require the

 approval of the district court or the [Department of Labor] to take effect.” Cheeks v. Freeport

 Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015). The settlement should be approved if the

 proposed agreement “reflects a reasonable compromise over contested issues.” Kochilas v. Nat’l

 Merchant Servs., Inc., No. 14 CV 311, 2015 WL 5821631, at *7 (E.D.N.Y. Oct. 2, 2015) (citation

 omitted). “Generally, there is a strong presumption in favor of finding a settlement fair, as the

 Court is generally not in as good a position as the parties to determine the reasonableness of an

 FLSA settlement.” Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp. 2d 362, 365 (S.D.N.Y. 2013)

 (internal citation omitted).

 II.    Instant Settlement Agreement

        The instant motion for settlement approval includes the parties’ executed settlement

 agreement. See Agreement, ECF No. 121. The Agreement provides that plaintiff shall release

 defendants from “any and all claims, and/or allegations” regarding his employment arising under

 the FLSA and the NYLL, among other laws and regulations, and shall seek dismissal of the instant

 case with prejudice in exchange for $100,000.00 within 30 days from the date of settlement

 approval by the Court. Agreement at 6. The Agreement provides that “[b]y signing this Agreement,

 Paganas admits that he is not due any overtime wages, and he specifically acknowledges that he

 releases [defendants] and waives any claim or claims for any attorney’s fees, costs and expenses.”

 Of the total $100,000.00 settlement, plaintiff shall be paid $66,666.67, and plaintiff’s counsel shall

 be paid $33,333.33 in attorney’s fees and costs. Agreement at 3. Should defendants fail to pay, the

 Agreement provides that “any controversy or dispute arising out of or relating to this Agreement



                                                   3
Case 1:15-cv-05424-ARR-LB Document 122 Filed 02/14/19 Page 4 of 9 PageID #: 2356



 shall be exclusively submitted to the jurisdiction of the state and/or federal courts sitting in

 Brooklyn, New York or Long Island, New York.” Agreement at 8.

         The Agreement’s release is tailored to any claim under the FLSA, the NYLL, and any other

 statutory, regulatory, and/or common law claims related to plaintiff’s employment with defendants

 up until the date of plaintiff’s execution of the Agreement. Id. at 4. The Agreement does not contain

 a confidentiality provision or a non-disparagement clause.

         A.       Reasonableness

         “In determining whether [a] proposed [FLSA] settlement is fair and reasonable, a court

 should consider the totality of circumstances, including but not limited to the following factors:

 (1) the plaintiff’s range of possible recovery; (2) the extent to which the settlement will enable the

 parties to avoid anticipated burdens and expenses in establishing their claims and defenses; (3) the

 seriousness of the litigation risks faced by the parties; (4) whether the settlement agreement is the

 product of arm’s length bargaining between experienced counsel; and (5) the possibility of fraud

 or collusion.” Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (internal

 citations omitted); see also Cohetero v. Stone & Tile, Inc., No. 16 CV 4420, 2018 WL 565717, at

 *2–3 (E.D.N.Y. Jan. 25, 2018) (addressing the Wolinsky factors). Furthermore, in light of Cheeks,

 courts in this Circuit have repeatedly rejected highly restrictive confidentiality provisions and

 general liability releases in FLSA settlement agreements. Souza v. 65 St. Marks Bistro, No. 15

 Civ. 327, 2015 WL 7271747, at *3 (S.D.N.Y. Nov. 6, 2015).

         Plaintiff’s counsel states that if plaintiff fully recovered on all the claims alleged, plaintiff

 would be entitled to approximately $540,0000.00 2 Mot. Settl. Plaintiff calculates his claim for

 overtime wages as $303,319.60. See ECF No. 121 at 16. Under the settlement agreement,


 2
  The estimate is based on Mr. Paganas’ total hours worked from September 2009 to April 2014. See Mot. Settl. at
 1–2. ECF No. 121 at 11.

                                                         4
Case 1:15-cv-05424-ARR-LB Document 122 Filed 02/14/19 Page 5 of 9 PageID #: 2357



 defendants shall pay plaintiff $100,000.00, which is less than fifty percent of what plaintiff alleges

 he is owed in back wages. However, plaintiff’s recovery percentage is reasonable. See Agreement

 at 2–3; see also Ceesae v. TT’s Car Wash Corp., No. 17 CV 291, 2018 WL 1767866, at *2

 (E.D.N.Y. Jan. 3, 2018), adopted by, 2018 WL 741396, (net settlement of 50% of FLSA plaintiff’s

 maximum recovery is reasonable); Chowdhury v. Brioni America, Inc., No. 16 Civ. 344, 2017 WL

 5953171 at *2 (S.D.N.Y. Nov. 29, 2017) (net settlement of 40% of FLSA plaintiffs’ maximum

 recovery is reasonable); Redwood v. Cassway Contracting Corp., No. 16 Civ. 3502, 2017 WL

 4764486 at *2 (S.D.N.Y. Oct. 18, 2017) (net settlement of 29.1% of FLSA plaintiffs’ maximum

 recovery is reasonable).

        The settlement provides plaintiff with certainty regarding what he will recover from

 defendants and avoids the investment of further time and expense in this litigation. Because the

 parties have already litigated two summary judgment motions as well as an appeal to the Circuit,

 the parties are well aware of the cost, time, and uncertainty of continuing this case to trial.

 Plaintiff’s counsel states, “[g]iven the hotly contested issue of the two exemptions and the

 complicated issues of proof, it is clear that both parties risked loss on those issues.” Mot. Settl. at

 2. If the case were to go to a jury trial, plaintiff risks a defense verdict if the jury finds the

 administrative or executive exemption applicable. Id. Thus, the benefit of settling this case for

 $100,000.00 at this juncture is reasonable. See Reyes v. Buddha-Bar NYC, No. 08 Civ. 2494, 2009

 WL 5841177, at *3 (S.D.N.Y. May 28, 2009) (approving FLSA settlement and discussing how

 “the value of an immediate recovery outweighs the mere possibility of further relief after protracted

 and expensive litigation.”).

        As for the last two Wollinsky factors, the Court can attest that the settlement is the product

 of arm’s-length negotiations between “experienced counsel and there is no possibility of fraud or



                                                   5
Case 1:15-cv-05424-ARR-LB Document 122 Filed 02/14/19 Page 6 of 9 PageID #: 2358



 collusion.” Mot. Settl. at 3; see Vidal v. Eager Corp., No. 16 CV 979, 2018 WL 1320659, at *2

 (E.D.N.Y. Mar. 13, 2018) (terms of a settlement “hammered out during mediation . . . suggests

 [that the terms are] the product of arm’s length bargaining and that there is a reduced risk of

 collusion between [the parties.]”).

        Taking all of the circumstances of this case into account, I find that plaintiff’s recovery is

 fair and reasonable.

        B.      General Release Clause

        “In FLSA cases, courts in this District routinely reject release provisions that ‘waive

 practically any possible claim against the defendants, including unknown claims and claims that

 have no relationship whatsoever to wage-and-hour issues.’” Gurung v. White Way Threading

 LLC, 226 F. Supp. 3d 226, 228 (S.D.N.Y. 2016) (citing Lopez v. Nights of Cabiria, LLC, 96 F.

 Supp. 3d 170, 181 (S.D.N.Y. 2015)). “[A]n employer is not entitled to use an FLSA claim . . . to

 leverage a release from liability unconnected to the FLSA.” Mahalick v. PQ New York Inc., No.

 14 Civ. 899, 2015 WL 3400918, at *2 (S.D.N.Y. Apr. 30, 2015) (internal citation omitted); see

 Souza, 2015 WL 7271747, at *6 (discussing that courts typically reject overbroad releases because

 FLSA releases should be limited to wage-and-hour claims). Broad general releases are generally

 impermissible. See Cheeks, 796 F.3d at 206. A release is overbroad if it “confers an

 uncompensated, unevaluated, and unfair benefit on the employer[.]” Lopez, 96 F. Supp. 3d at 181

 (internal citation omitted).

        Plaintiff here agrees to release defendants from liability for any claims he may have had

 up until the date of the Agreement under the statutes and regulations pertaining to this lawsuit.

 Specifically, plaintiff agrees to release defendants from liability under the FLSA, the NYLL, and

 any other statutory, regulatory and/or common law claims arising out of his employment with



                                                  6
Case 1:15-cv-05424-ARR-LB Document 122 Filed 02/14/19 Page 7 of 9 PageID #: 2359



 defendants, except any claim for breach or enforcement of this Agreement. Accordingly, the

 Agreement’s release language is fairly tailored to the instant litigation and should be approved as

 fair and reasonable. See Yunda v. SAFI-G, Inc., No. 15 Civ. 8861, 2017 WL 1608898, at *3

 (S.D.N.Y. April 28, 2017) (collecting cases in which the Courts grant settlement approval

 containing general releases that are tailored to the claims brought in the original complaint).

        C.      Attorney’s Fees

        Pursuant to plaintiff's retainer agreement with his counsel, the attorney’s fees and costs of

 this case ($33,333.33) shall be deducted from the $100,000.00 gross settlement. See Mot. Settl. at

 2. Plaintiff shall be paid the remainder, ($66,666.67.) Id. at 3.

        The Court evaluates the reasonableness of the attorney’s fees under 29 U.S.C. § 216(b) and

 NYLL § 663(1) to ensure that the simultaneous negotiation of fees and the settlement amount does

 not create a conflict between counsel’s interest in fees and plaintiff’s interest in obtaining the best

 possible recovery. See Wolinsky, 900 F. Supp. 2d at 336. Although there is a “greater range of

 reasonableness” where “the parties [have] settled on the fee through negotiation,” Misiewicz v.

 Gen. Contractors Corp., No. 08 CV 4377 (KAM) (CLP), 2010 WL 2545439, at *5 (E.D.N.Y. May

 17, 2010), report and recommendation adopted, 2010 WL 2545472 (E.D.N.Y. June 18, 2010), the

 Court “must carefully scrutinize the settlement and the circumstances in which it was reached . . .

 .” Wolinksy, 900 F. Supp. 2d at 336. To assess the reasonableness of the proposed attorney’s fees,

 a court will review contemporaneous billing records documenting, for each attorney, the date, the

 hours expended, and the nature of the work done to calculate the lodestar amount. Id. (citing N.Y.

 State Ass’n for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983); see also Run

 Guo Zhang v. Lin Kumo Japanese Restaurant, Inc., No. 13 Civ. 6667 (PAE), 2015 WL 5122530,




                                                   7
Case 1:15-cv-05424-ARR-LB Document 122 Filed 02/14/19 Page 8 of 9 PageID #: 2360



 *2 (S.D.N.Y. Aug. 31, 2015). A court may adjust the fee upward or downward from the lodestar

 amount based on other considerations. Wolinksy, 900 F. Supp. 2d at 336 (citations omitted).

        Plaintiff’s counsel seeks $33,333.33 (or 33%) of the total settlement award as attorney’s

 fees and costs. Plaintiff’s counsel’s billing records reflect a total of 184.45 hours worked on this

 case. See Billing Records, ECF No. 121 at 18. Plaintiff’s counsel notes that he is taking

 “significantly less than the amount of his actual attorney’s fees and costs.” Mot. Settl. At 3. Courts

 in this Circuit “typically approve attorneys’ fees that range between 30 and 33 1/3%.” Rodriguez-

 Hernandez v. K Bread & Co., Inc., No. 15 Civ. 6848, 2017 WL 2266874, at *5 (S.D.N.Y. May 23,

 2017) (collecting cases); see also Run Guo Zhang, 2015 WL 5122530, at *4 (reducing attorney’s

 fees to one-third of the settlement award noting that “[a] fee in excess of one-third of the settlement

 amount disserve[s] the FLSA’s important interest in fairly compensating injured plaintiffs”).

        I find that one-third of the total settlement award is a fair and reasonable attorney’s fee in

 this action. “[A] one-third contingency fee is a commonly accepted fee in this Circuit.” Calle v.

 Elite Specialty Coatings, Inc., No. 12 CV 6126 (NGG), 2014 WL 6621081, at *3 (E.D.N.Y. Nov.

 19, 2014); Rangel v. 639 Grand St. Meat & Produce Corp., No. 13 CV 3234 (LB), 2013 WL

 5308277, at *1 (E.D.N.Y. Sept. 19, 2013) (“This fee arrangement [of one third of the settlement

 amount plus costs] is routinely approved by courts in this Circuit.”); Rodriguez-Hernandez, 2017

 WL 2266874, at *7 (finding “30% of the total settlement [to be] a reasonable and appropriate

 attorney’s fee award). Thus, I respectfully recommend that plaintiff’s request for attorney’s fees

 and costs should be approved.

                                           CONCLUSION

        Mr. Powers zealously represented plaintiff’s interests in this matter, including the

 successful appeal of the initial grant of summary judgment. He should be commended for his



                                                   8
Case 1:15-cv-05424-ARR-LB Document 122 Filed 02/14/19 Page 9 of 9 PageID #: 2361



 willingness to accept less than his full fee in order to resolve this case. The Court also

 acknowledges the skillful advocacy of defendants’ counsel who was instrumental in getting this

 case to resolve. The parties to this action have gotten way more than due process regarding their

 dispute. Although they may never see eye to eye regarding this matter, they are well served to put

 this case to rest.

         For the foregoing reasons, it is respectfully recommended that the Court should approve

 the parties’ instant motion for settlement approval. If this Report is adopted, the parties should file

 a stipulation discontinuing this case with prejudice within fourteen days of the Court’s Order.

        FILING OF OBJECTIONS TO THIS REPORT AND RECOMMENDATION

         Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure,

 the parties shall have fourteen (14) days from service of this Report to file written objections. See

 also Fed. R. Civ. P. 6. Such objections (and any responses to objections) shall be filed with the

 Clerk of the Court. Any request for an extension of time to file objections must be made within

 the fourteen-day period. Failure to file a timely objection to this Report generally waives any

 further judicial review. Marcella v. Capital Dist. Physician’s Health Plan, Inc., 293 F.3d 42 (2d

 Cir. 2002); Small v. Sec’y of Health & Human Servs., 892 F.2d 15 (2d Cir. 1989); see Thomas v.

 Arn, 474 U.S. 140 (1985).

 SO ORDERED.


                                                                              /S/
                                                                LOIS BLOOM
                                                                United States Magistrate Judge
 Dated: February 14, 2019
        Brooklyn, New York




                                                   9
